Opinion issued November 22, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00272-CV
                            ———————————
                     IN RE JOYCE COLUMBUS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Joyce Columbus, challenges the trial court’s order denying relator’s

motion for partial summary judgment.1

      We deny the petition. See TEX. R. APP. P. 52.8. Any pending motions are

dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Landau, and Farris.



1
      The underlying case is Bishop Kindle v. Joyce Columbus, Trustee of the WNB
      Family Trust, Joe G. Bax, and Patrice Michel Bax, cause number 035118, pending
      in the 12th District Court of Grimes County, Texas, the Honorable David Moorman
      presiding.